COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Brenton Allen Hope v. The State of Texas

Appellate case number:    01-13-00592-CR

Trial court case number: 12-14208

Trial court:              252nd District Court of Jefferson County

         The clerk’s record filed in the above-referenced appeal is incomplete. Pursuant to
 Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is directed to file a special
 clerk’s record containing:

                Final Judgment Adjudicating Guilt, dated May 30, 2013

 See TEX. R. APP. P. 34.5(c)(1).

         The special clerk’s record shall be filed in the First Court of Appeals within 10 days
 of the date of this notice.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court


Date: June 9, 2014